Per Curiam.
The facts in this case being the same as in Cantril v. Babcock (decided at the December term, 1887, post, p. 143), except as to parties and amounts, and *143the questions of law arising thereon being identical, the judgment in that case must control the decision in this. The judgment is reversed and cause remanded, with directions to enter judgment in favor of the plaintiff in error for the full amount awarded by the court in the replevin suit, together with legal interest from the date of such judgment.

Reversed.